Citation Nr: 1821809	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-45 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a higher initial rating for bilateral tinea pedis with onychomycosis, in excess of 0 percent prior to December 22, 2015 and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to March 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In January 2016, the RO granted a higher initial 10 percent rating for bilateral tinea pedis with onychomycosis from December 22, 2015, creating a staged rating. 

The Veteran testified at a May 2016 Board videoconference hearing.  The hearing transcript is of record.  

In January 2016 and May 2017, the Board remanded the appeal to obtain an updated VA examination to address the Veteran's foot disability.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. For the entire rating period, bilateral tinea pedis with onychomycosis affected  five percent of total body area.  Systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for a total duration of six weeks or more during any 12 month period.

2. Bilateral onychomycosis is treated with periodic debridement and involves painful ingrown toenails. 

3. Bilateral tinea pedis with onychomycosis does not result a degree of limitation of motion or loss of function in the feet such that it approximates a rating based on a moderate foot injury. 


CONCLUSIONS OF LAW

1. Prior to December 22, 2015, the criteria for an initial 10 percent rating for bilateral tinea pedis with onychomycosis have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2018).

2. For the entire rating period, the criteria for an initial rating in excess of 10 percent for bilateral tinea pedis with onychomycosis under Diagnostic Code 7813-7806 have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2018).

3. For the entire rating period, the criteria for a separate 10 percent rating for bilateral onychomycosis under Diagnostic Code 7813-7804, rated as analogous to painful scars, have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7813-7804 (2018).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued preadjudicatory August 2009 notice to the Veteran which addressed his service connection claim.  He appealed his initial assigned rating.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under the VCAA.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the record includes VA treatment records, VA examinations, and Board hearing testimony.  The Veteran has been afforded VA examinations to address service-connected tinea pedis with onychomycosis.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Additionally, AOJ substantially complied with the Board's remand order in obtaining an updated VA examination in November 2017.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2018).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for her service-connected disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  While an initial staged rating was assigned in this case, the Board finds that the weight of the evidence does not establish that symptoms related to bilateral tinea pedis with onychomycosis have changed in severity over the course the appeal to warrant a staged rating, and the Board finds that instead, an initial 10 percent rating is warranted for the entire initial rating period on appeal.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2018).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Bilateral tinea pedis and onychomycosis are evaluated under criteria set forth in 38 C.F.R. § 4.118.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disability as to which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2018).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.  

Diagnostic Code 7813 (dermatophytosis, to include tinea of the nails) and Diagnostic Code 7820 (infections of the skin not listed elsewhere, to include fungal infections) both provide that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability. 38 C.F.R. § 4.118.

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  
38 C.F.R. § 4.118.  A higher 20 percent rating is assigned with three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id. at Note 2. 

Diagnostic Code 7805 provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-7804, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-7804, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-7804.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118.

The Veteran is service-connected for bilateral tinea pedis and onychomycosis (tinea unguium/tinea of the nails).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1309, 1914 (30st ed. 2003).  After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the Veteran's tinea pedis and onychomycosis affects five percent total body area, has been treated with topical creams and some oral antifungal medications, periodic debridement of the nails, and has involved painful ingrown toenails.  

Prior to December 22, 2015, the Veteran was assigned a 0 percent, noncompensable rating under Diagnostic Code 7806 and from December 22, 2015, he was assigned a 10 percent rating under Diagnostic Code 7806.  The Board finds that for the entire rating period, a 10 percent rating is warranted for bilateral tinea pedis with onychomycosis under Diagnostic Code 7806.  A 10 percent evaluation is assigned where there is involvement of at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

While a February 2010 VA examiner indicated that two percent of total body area was affected by tinea pedis and onychomycosis of the feet and toenails bilaterally, the VA examiner also noted during the examination that the condition waxed and waned, and the Veteran reported that it was usually worse in hot months.  A December 2015 VA examination identified involvement of at least five percent of total body area, but not 20 to 40 percent.  A November 2017 VA examiner identified involvement of less than five percent total body area.  VA treatment records show that the Veteran has consistently received treatment at VA through their podiatry department for tinea pedis and onychomycosis over the course of the entire rating period, and the condition was continuously present.  VA treatment records and VA examinations show that the Veteran has been treated with topical creams to include urea, clotrimazole, terbinafine, Tolnaftate, and ammonium lactate cream, and has had past treatment with courses of oral antifungal medications, to include Lamisil and terbinafine oral tablets.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that a 10 percent rating is warranted for tinea pedis and onychomycosis where it affects at least 5 percent of total body area, with consideration of active phases of the service-connected condition.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7 (2018); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).   

The Board finds that a higher 30 percent rating is not warranted for tinea pedis with onychomycosis where it is not shown to affect 20 to 40 percent of the entire body or require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during any 12-month period.  During Board hearing testimony, the Veteran's representative asked the Veteran how much area his skin condition covered.  While the Veteran responded "about 40%," he also indicated that it affected both feet, but not the legs.  Thus, it appears that the Veteran was not asserting that it affected 40 percent of his total body area, but instead, that it affected 40 percent of both his feet and ankles.  Two VA examinations identify involvement of less than 5 percent of total body area and one examination identified involvement of greater than five but less than 20 percent of total body area, and the Board has accorded greater probative weight to these estimates given the examiners' familiarity with making such estimates based on total body area.  While various treatment with oral and topical antifungals and other creams are shown by VA treatment records, the Board finds that the weight of the evidence does not identify the prescription of a corticosteroid or other immunosuppressive drug for a total duration of six weeks or more during the appeal period.  A November 2017 VA examination shows that the Veteran identified the use an oral medication for fungus for less than six weeks, and that he was unsure of the name.  While the VA examiner categorized this unidentified medication as a systemic corticosteroid or immunosuppressive medication, VA treatment records do not show the prescription of a corticosteroid or immunosuppressive drug, but identify trials with various antifungal medications earlier in the appeal period.  Because the Veteran has received regular treatment through VA podiatry over the course of entire appeal period, and has reported no other treatment in hearing testimony, the Board finds that the VA treatment records provide probative evidence with regard to the nature of the Veteran's prescriptions, and in either case, oral treatment in excess of six weeks with a corticosteroid or other immunosuppressive drug was not shown.

VA treatment records show that bilateral onychomycosis is treated with periodic debridement of the toenails.  The Veteran also had a history of painful ingrown toenails.  Treatment records dated in 2015 and 2016 show that this affected the lateral hallucal nail boarders of the first right toenail, and affected range of motion in the first metacarpal phalangeal joint.  The Veteran complained of ingrown toenails in both the right and left great toes.  In Board hearing testimony that he was prescribed shoe inserts to prevent putting pressure on his toes.  While the Veteran also identified a diagnosis of pes planus, the Board finds that he is credible in identifying some degree of pain due to his onychomycosis and this is also reflected in his treatment records.  The November 2017 VA examiner indicated that the left third toe nail was missing during examination.  The Veteran reported past removal of ingrown toenails.    

Diagnostic Code 7813, which contemplates tinea of the nails, allows for a rating based on scars depending on the predominant disability.  38 C.F.R. § 4.118.  While VA examinations and treatment record do not identify scarring secondary to tinea pedis or onychomycosis, the Board finds that painful onychomycosis can be rated as analogous to a painful scar under Diagnostic Code 7804.  The Board finds that a 10 percent disability rating is warranted for onychomycosis, as analogous to two painful scars.  38 C.F.R. § 4.118.  VA treatment records show that the lateral border of the hallucial first nail was incurvated, and over the course of the rating period, ingrown toenails with pain were identified predominantly in the left and right great toenails.  Accordingly, the Board finds that a higher 20 percent rating is not warranted, as areas affected do not approximate a rating based on three or four scars that are unstable or painful.  Additionally, the Board finds that there is no instability or frequent loss of covering of the skin to warrant a rating based on a scar that is both painful and unstable.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an initial 10 percent rating for bilateral tinea pedis with onychomycosis is warranted under Diagnostic Code 7804.

The Veteran's representative contends in a March 2018 statement that the Veteran's disability approximates a 10 percent rating under Diagnostic Code 5284 based on a moderately severe foot disability.  The Board has considered whether a separate or higher rating may be assigned for bilateral tinea pedis with onychomycosis based on limitation of motion or loss of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  Limitation of motion and loss of function in the feet are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  While the December 2015 identified functional limitations related to burning of the feet at work, the Board finds that this is a symptom that is considered by the Veteran's 10 percent rating under Diagnostic Code 7806 as the rating based on the presence of a skin rash contemplates symptoms such as itching or burning of the skin associated with the rash.  While the Veteran reported the use of shoe inserts for correction of posture, and the November 2017 VA examiner noted a change in gait, the Veteran also has diagnoses of pes planus and hallux limitus shown by the record, which are not service-connected.  VA treatment records identified some limitation of range of motion in the right first metacarpal phalangeal joint.  The Board finds, however, that this pain and associated limitation is adequately considered in the 10 percent rating assigned under Diagnostic Code 7804.  The Board finds that his skin and nail disability does not result in a degree of limitation of motion or loss of function such that it approximate a rating based a moderate foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Accordingly, the Board finds that a separate or higher rating is not warranted under Diagnostic Codes 5284.  


ORDER

Prior to December 22, 2015, a 10 percent rating for bilateral tinea pedis with onychomycosis is granted.  

For the entire rating period, an initial rating in excess of 10 percent for bilateral tinea pedis with onychomycosis under Diagnostic Code 7813-7806 is denied. 

For the entire rating period, a separate 10 percent rating for bilateral onychomycosis, rated as analogous to scars under Diagnostic Code 7813-7804, is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


